DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 09/23/22 in response to the non-final Office Action mailed 06/24/22.
Status of Claims
2)	Claims 1, 7-9, 13-16 and 22 have been amended via the amendment filed 09/23/22.
	Claims 6, 11 and 12 have been canceled via the amendment filed 09/23/22.
	New claims 31-33 have been added via the amendment filed 09/23/22.
	The examination has been extended to the Shiga toxin effector polypeptide species having all amino acid substitutions recited in claim 1 and the S33C substitution recited in claim 13; and to the SEQ ID NO: 106 Shiga toxin effector polypeptide species claimed in claim 17
	Claims 1-5, 7-10 and 13-33 are pending.
	New claims 32 and 33 are withdrawn from consideration as being directed to an invention that was not elected. See 37 CFR 1.142(b) and M.P.E.P § 821.03. 
	Claims 1, 7-10, 13-25 and 31 are under examination.
Information Disclosure Statement
3)	Acknowledgment is made of Applicants’ information disclosure statement filed 09/23/22.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. code not included in this action can be found in a prior Office Action.  
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Withdrawn
6)	The objection to the specification set forth at paragraph 10 of the Office Action mailed 06/24/22 is withdrawn in light of Applicants’ amendment to the specification.
Rejection(s) Moot
7)	The provisional rejection of claims 6, 11 and 12 set forth at paragraph 12 of the Office Action mailed 06/24/22 on the ground of non-statutory obviousness double patenting as being unpatentable over claims 1 and 2 of the co-pending application 17314563, now US patent 11389542, is moot in light of Applicants’ cancellation of the claims.
8)	The rejection of claims 6, 11 and 12 set forth at paragraph 14 of the Office Action mailed 06/24/22 on the ground of non-statutory double patenting as being unpatentable over claims 25-27, 29 and 1-24 of US patent 11,136,395 (of record) is moot in light of Applicants’ cancellation of the claims.
9)	The provisional rejection of claims 6, 11 and 12 set forth at paragraph 16 of the Office Action mailed 06/24/22 on the ground of non-statutory double patenting as being unpatentable over claims 62-65 and 68-78 of the co-pending application 17228579, now US patent 11,406,692 (Applicants’ post-FAOM IDS filed 09/23/22) is moot in light of Applicants’ cancellation of the claims.
10)	The provisional rejection of claims 6, 11 and 12 set forth at paragraph 18 of the Office Action mailed 06/24/22 on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 5-11 and 1-3 of the co-pending application 17233911, now US patent 11,365,223 (Applicants’ post-FAOM IDS filed 09/23/22) is moot in light of Applicants’ cancellation of the claims.
11)	The provisional rejection of claims 6, 11 and 12 set forth at paragraph 21 of the Office Action mailed 06/24/22 on the ground of non-statutory obviousness double patenting as being unpatentable over claims 128, 116 and 129 of the co-pending application 17697564 is moot in light of Applicants’ cancellation of the claims.
12)	The rejection of claims 6, 11 and 12 set forth at paragraph 26 of the Office Action mailed 06/24/22 under 35 U.S.C § 102(a)(2) as being anticipated by Poma et al. (US 20180258143 A1, of record) (‘143) is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
13)	The provisional rejection of claims 1, 7-10, 15, 16, 18-21 and 25 set forth at paragraph 12 of the Office Action mailed 06/24/22 on the ground of non-statutory obviousness double patenting as being unpatentable over claims 1 and 2 of the U.S. application 17314563 is withdrawn in light of the issued status of the ‘563 application, i.e., as US patent 11389542 (Applicants’ post-FAOM IDS).
14)	The provisional rejection of claims 22-24 set forth at paragraph 13 of the Office Action mailed 06/24/22 on the ground of non-statutory obviousness double patenting as being unpatentable over claims 1 and 2 of the U.S. application 17314563, now US patent 11389542, as applied to claim 1 and further in view of Poma et al. (US 20180258143 A1, of record) (‘143) is withdrawn in light of the issued status of the ‘563 application, i.e., as US patent 11389542 (Applicants’ post-FAOM IDS).
15)	The rejection of claims 1, 7-10, 15, 16, 18-23 and 25 set forth at paragraph 14 of the Office Action mailed 06/24/22 and the rejection of claim 24 set forth at paragraph 15 of the Office Action mailed 06/24/22 on the ground of non-statutory double patenting as being unpatentable over claims 25-27, 29 and 1-24 of US patent 11,136,395 (of record) is withdrawn in light of claim amendments.
16)	The provisional rejection of claims 1, 7-10, 15, 16, 18-23 and 25 set forth at paragraph 16 of the Office Action mailed 06/24/22 on the ground of non-statutory double patenting as being unpatentable over claims 62-65 and 68-78 of the co-pending application 17228579 and the rejection of claim 24 set forth at paragraph 17 of the Office Action mailed 06/24/22 as being unpatentable over claims 62-65 and 68-78 of the co-pending application 17228579 as applied to claim 1 and further in view of Poma et al. (US 20180258143 A1, of record) is withdrawn in light of the issued status of the ‘579 application, i.e., as US patent 11,406,692 (Applicants’ post-FAOM IDS filed 09/23/22).
17)	The provisional rejection of claims 1, 7-10, 15, 16, 18-20 and 25 set forth at paragraph 18 of the Office Action mailed 06/24/22 on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 5-11 and 1-3 of the co-pending application 17233911 and the rejection of claims 22-24 set forth at paragraph 19 of the Office Action mailed 06/24/22 as being unpatentable over claims 5-11 and 1-3 of the co-pending application 17233911 as applied to claim 1 and further in view of Poma et al. (US 20180258143 A1, of record) (‘143) is withdrawn in light of the issued status of the ‘911 application, i.e., as US patent
11,365,223 (Applicants’ post-FAOM IDS filed 09/23/22).
18)	The provisional rejection of claims 1, 6-12, 15, 16, 18-20 and 25 set forth at paragraph 20 of the Office Action mailed 06/24/22 on the ground of non-statutory obviousness double patenting as being unpatentable over claims 28, 2, 23, 21, 18, 13, 14, 1 and 33 of the co-pending application 16751144 is withdrawn. 
19)	The provisional rejection of claims 1, 7-10, 15, 16, 18-23 and 25 set forth at paragraph 21 of the Office Action mailed 06/24/22 on the ground of non-statutory obviousness double patenting as being unpatentable over claims 128, 116 and 129 of the co-pending application 17697564 is withdrawn.
20)	The provisional rejection of claim 24 set forth at paragraph 22 of the Office Action mailed 06/24/22 on the ground of non-statutory double patenting over claims 128, 116 and 129 of the co-pending application 17697564 as applied to claims 22 and 1 and further in view of Poma et al. (US 20180258143 A1, of record) (‘143) is withdrawn.
21)	The rejection of claim 1 set forth at paragraph 24(a) of the Office Action mailed 06/24/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendments to the claim.
22)	The rejection of claims 6-25 set forth at paragraph 24(b) of the Office Action mailed 06/24/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendments to the base claim.
23)	The rejection of claims 1, 7-10, 15, 16 and 18-25 set forth at paragraph 26 of the Office Action mailed 06/24/22 under 35 U.S.C § 102(a)(2) as being anticipated by Poma et al. (US 20180258143 A1, of record) (‘143) is withdrawn. Applicants submit that Poma et al. (‘143) has been assigned to the Applicant of the present application, Molecular Templates Inc based on the corresponding PCT application PCT/US2016/034778 as of 30 May 2015, i.e., prior to the effective filing date of the present application. Applicants state that the subject matter and the claimed invention of the present application were subject to an obligation of assignment and has been assigned by the inventors to the same entity, Molecular Templates Inc as of the effective filing date of the presently claimed invention.
Double Patenting Rejection(s)
24)	Claims 1, 7-10, 13, 15, 16, 18-21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-11, 1 and 2 of US patent 11,365,223 (Applicants’ post-FAOM IDS filed 09/23/22). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a cell-targeting molecule comprising a Shiga toxin effector polypeptide comprising an amino acid sequence having at least 90% sequence identity to amino acids 1 to 251 of SEQ ID NO: 1 with all the instantly recited amino acid substitutions therein and comprising at least one cysteine, wherein a VH and a VL-containing scFv binding region capable of specifically binding an extracellular target molecule on the surface of a cell such as CD20 fused to is fused to the carboxy terminus of the Shiga toxin effector polypeptide via a linker as claimed and a pharmaceutical composition comprising the cell-targeting molecule and a pharmaceutically acceptable excipient or carrier. The ‘223 patent’s Shiga toxin effector polypeptide sequence of SEQ ID NO: 417, SEQ ID NO: 405, SEQ ID NO: 411, SEQ ID NO: 415 or SEQ ID NO: 427 comprises at least one cysteine at position 33 therein and comprises histidine or lysine residues and is at least 90% identical to the instantly recited Shiga toxin effector polypeptide having the recited amino acid substitutions. The cell-targeting molecule of the ‘223 patent encompasses within its scope those comprising the instantly recited EFPKPSTPPGSSGGAP peptide linker, i.e., the instantly recited lysine-containing SEQ ID NO: 761, or the double lysine-containing GSTSGSGKPGSGEGSTKG linker (SEQ ID NO: 548 therein), and the cysteine-containing scFv.  See an exemplary sequence alignment set forth below: 
US-17-233-911-417
Sequence 417, Application US 17233911
US patent No. 11365223
Publication No. US 20210253649 A1
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: DE-IMMUNIZED, SHIGA TOXIN A SUBUNIT SCAFFOLDS AND CELL-TARGETING MOLECULES COMPRISING THE SAME
CURRENT APPLICATION NUMBER: US 17/233,911
CURRENT FILING DATE: 2021-04-19
PRIOR APPLICATION NUMBER: US 15/577,827
PRIOR FILING DATE: 2017-11-29
PRIOR APPLICATION NUMBER: PCT/US2016/034778
PRIOR FILING DATE: 2016-05-27
PRIOR APPLICATION NUMBER: 62/168,758
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,759
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,760
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,761
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,762
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,763
PRIOR FILING DATE: 2015-05-30
NUMBER OF SEQ ID NOS: 594
SEQ ID NO: 417				
LENGTH: 251
TYPE: PRT
ORGANISM: Artificial Sequence
NAME/KEY: source
OTHER INFORMATION: note="Description of Artificial Sequence: Synthetic
    polypeptide"
US-17-233-911-417

Query Match 96.1%; Score 1213; DB 22; Length 251; Best Local Similarity 97.2%;  
Matches 243; Conservative 0; Mismatches 7; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              |||||||||||||||||||||||||||||||| ||||||||||||||||||| |||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISCGGTSLLMIDSGIGDNLFAVGILGFDFT 60

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLYVTGFVNRTNNAFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSAARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVALTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NCHHHASRVAA 251
              | ||||| |||
Db        241 NSHHHASAVAA 251

25)	Claims 1, 7-10, 13, 15, 16, 18-21 and 25 are provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims 1-10 of the co-pending application 17746106. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a cell-targeting molecule comprising a Shiga toxin effector polypeptide comprising an amino acid sequence having at least 90% sequence identity to amino acids 1 to 251 of SEQ ID NO: 1 with all of the instantly recited amino acid substitutions therein and comprising at least one cysteine, wherein a VH and a VL-containing scFv binding region capable of specifically binding an extracellular target molecule on the surface of a cell such as CD20 fused to is fused to the carboxy terminus of the Shiga toxin effector polypeptide via a linker as claimed and a pharmaceutical composition comprising the cell-targeting molecule and a pharmaceutically acceptable excipient or carrier. The ‘co-pending ‘106 application’s Shiga toxin effector polypeptide sequence of SEQ ID NO: 417, SEQ ID NO: 405, SEQ ID NO: 411, SEQ ID NO: 415, SEQ ID NO: 427 or SEQ ID NO: 438 comprises at least one cysteine at position 33 therein and comprises histidine or lysine residues and is at least 90% identical to the instantly recited Shiga toxin effector polypeptide having the recited amino acid substitutions. The cell-targeting molecule of the co-pending ‘106 application encompasses within its scope those comprising the instantly recited EFPKPSTPPGSSGGAP peptide linker, i.e., the instantly recited lysine-containing SEQ ID NO: 761, or the double lysine-containing GSTSGSGKPGSGEGSTKG linker (SEQ ID NO: 548 therein), and the cysteine-containing scFv.  See the sequence information chart and an exemplary sequence alignment set forth below:
-------------------------------------------------------------------------
                 %
Result          Query
   No.   Score  Match Length  DB         ID                 Description
 ------------------------------------------------------------------------
  175    1213   96.1    251   8    US-17-746-106-417       Sequence 417
  166    1209   95.8    251   8    US-17-746-106-405       Sequence 405
  175    1204   95.4    251   8    US-17-746-106-411       Sequence 411
  177    1197   94.8    251   8    US-17-746-106-415       Sequence 415
  178	 1203	95.3	251   8    US-17-746-106-427	   Sequence 427
  220	 1178	93.3	262   8	   US-17-746-106-438	   Sequence 438
-------------------------------------------------------------------------
US-17-746-106-417
Sequence 417, Application US 17746106
Publication No. US 20220281926 A1
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: DE-IMMUNIZED, SHIGA TOXIN A SUBUNIT SCAFFOLDS AND CELL-TARGETING MOLECULES COMPRISING THE SAME
CURRENT APPLICATION NUMBER: US 17/746,106
CURRENT FILING DATE: 2022-05-17
PRIOR APPLICATION NUMBER: US 17/233,911
PRIOR FILING DATE: 2021-04-19
PRIOR APPLICATION NUMBER: US 15/577,827
PRIOR FILING DATE: 2017-11-29
PRIOR APPLICATION NUMBER: PCT/US2016/034778
PRIOR FILING DATE: 2016-05-27
PRIOR APPLICATION NUMBER: 62/168,758
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,759
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,760
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,761
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,762
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,763
PRIOR FILING DATE: 2015-05-30
NUMBER OF SEQ ID NOS: 594
SEQ ID NO: 417
LENGTH: 251
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
NAME/KEY: source
OTHER INFORMATION:/note="Description of Artificial Sequence: Synthetic
         polypeptide"
US-17-746-106-417

Query Match 96.1%; Score 1213; DB 8; Length 251; Best Local Similarity 97.2%;  
Matches 243; Conservative 0; Mismatches 7; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              |||||||||||||||||||||||||||||||| ||||||||||||||||||| |||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISCGGTSLLMIDSGIGDNLFAVGILGFDFT 60

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLYVTGFVNRTNNAFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSAARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVALTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NCHHHASRVA 250
              | ||||| ||
Db        241 NSHHHASAVA 250
This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
26)	Claims 22-24 and 31 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 5-11, 1 and 2 of US patent 11,365,223 (Applicants’ post-FAOM IDS filed 09/23/22) as applied to claim 1 above and further in view of Kostova et al. (Bioorg. Medicin. Chem. 23: 7150-7157, 08 October 2015).
	The identified claims of the ‘223 patent are silent on the cell-targeting molecule being covalently linked to a heterologous molecule such as a cytotoxic agent or to auristatin via cysteine(s).  
	However, having a heterologous or exogenous molecule such as the auristatin cytotoxic agent covalently linked or coupled to an art-known cell-targeting molecule comprising a Shiga toxin polypeptide via one or more cysteines was routine and conventional in the art at the time of the invention. For instance, Kostova et al. taught coupling a cell-targeting molecule comprising a Shiga toxin polypeptide to an exogenous (heterologous) molecule such as the cytotoxic agent auristatin via one or more terminal cysteines engineered into the Shiga toxin according to art-established procedures to produce cytotoxic conjugates having strong tumor inhibition activity. See first sentence under section 4.3 on page 7156 and section 2.5 on page 7153; 4th sentence in left column of page 7151; 1st full sentence in right column of page 7151; and Abstract.
Given the teachings of Kostova et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to have a desired heterologous or exogenous molecule such as a cytotoxic agent or auristatin covalently linked or coupled as recited to the cell-targeting molecule of the ‘223 patent via one or more cysteines to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring strong tumor inhibition activity or functions to the cell-targeting molecule of the ‘223 patent.
27)	Claims 22-24 and 31 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims over claims 1-10 of the co-pending application 17746106 as applied to claim 1 above and further in view of Kostova et al. (Bioorg. Medicin. Chem. 23: 7150-7157, 08 October 2015).
	The identified claims of the co-pending ‘106 application are silent on the cell-targeting molecule being covalently linked to a heterologous molecule such as a cytotoxic agent or to auristatin via cysteine(s).  
	However, having a heterologous or exogenous molecule such as the auristatin cytotoxic agent covalently linked or coupled to an art-known cell-targeting molecule comprising a Shiga toxin polypeptide via one or more cysteines was routine and conventional in the art at the time of the invention. For instance, Kostova et al. taught coupling a cell-targeting molecule comprising a Shiga toxin polypeptide to an exogenous (heterologous) molecule such as the cytotoxic agent auristatin via one or more cysteines engineered into the Shiga toxin according to art-established procedures to produce cytotoxic conjugates having strong tumor inhibition activity. See first sentence under section 4.3 on page 7156 and section 2.5 on page 7153; 4th sentence in left column of page 7151; 1st full sentence in right column of page 7151; and Abstract.
Given the teachings of Kostova et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to have a desired heterologous or exogenous molecule such as a cytotoxic agent or auristatin covalently linked or coupled as recited to the cell-targeting molecule of the co-pending ‘106 application via one or more cysteines to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring strong tumor inhibition activity or functions to the cell-targeting molecule of the co-pending ‘106 application.
This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
28)	Claims 1, 7-10, 13-25 and 31 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of the US patent 11,406,692 B2 (Applicants’ post-FAOM IDS filed 09/23/22). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim or encompass substantially the same cell targeting molecule and a pharmaceutical composition comprising said molecule and a pharmaceutically acceptable carrier, wherein the cell targeting molecule comprises therein an amino acid sequence that is at least 90% identical to amino acids 1-251 of SEQ ID NO: 1 with all of the amino acid substitutions recited in instant claim 1 linked to a cysteine-containing and VH and a VL-containing scFv binding region sequence positioned C-terminal to the amino acid sequence via a peptide linker such as the lysine-containing EFPKPSTPPGSSGGAP linker or SEQ ID NO: 246, i.e., the instantly recited (SEQ ID NO: 761), and at least one heterologous CD8+ T-cell epitope. See the sequence alignments set forth below for the exemplary molecules of SEQ ID NO: 469 and SEQ ID NO: 455 of the ‘692 patent.
US-17-228-579-469
Sequence 469, Application US 17228579
Us patent No: 11,406,692
Publication No. US20210268085A1
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: CELL-TARGETING MOLECULES COMPRISING DE-IMMUNIZED, SHIGA TOXIN A SUBUNIT EFFECTORS AND CD8+ T-CELL EPITOPES
CURRENT APPLICATION NUMBER: US 17/228,579
CURRENT FILING DATE: 2021-04-12
PRIOR APPLICATION NUMBER: US 16/480,591
PRIOR FILING DATE: 2019-07-24
PRIOR APPLICATION NUMBER: PCT/US2018/014942
PRIOR FILING DATE: 2018-01-24
PRIOR APPLICATION NUMBER: 62/450,506
PRIOR FILING DATE: 2017-01-25
NUMBER OF SEQ ID NOS: 800
SEQ ID NO 469			
LENGTH: 395
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
NAME/KEY: source
OTHER INFORMATION: note="Description of Artificial Sequence: Synthetic
polypeptide"
US-17-228-579-469

  Query Match             98.3%;  Score 1241;  DB 22;  Length 395;
  Best Local Similarity   99.2%;  
  Matches  248;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 61

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 121

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 181

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 241

Qy        241 NCHHHASRVA 250
              | ||||| ||
Db        242 NSHHHASAVA 251


    PNG
    media_image1.png
    233
    871
    media_image1.png
    Greyscale


US-17-228-579-455
Sequence 455, Application US 17228579
Publication No. US20210268085A1
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: CELL-TARGETING MOLECULES COMPRISING DE-IMMUNIZED, SHIGA TOXIN A SUBUNIT EFFECTORS AND CD8+ T-CELL EPITOPES
CURRENT APPLICATION NUMBER: US 17/228,579
CURRENT FILING DATE: 2021-04-12
PRIOR APPLICATION NUMBER: US 16/480,591
PRIOR FILING DATE: 2019-07-24
PRIOR APPLICATION NUMBER: PCT/US2018/014942
PRIOR FILING DATE: 2018-01-24
PRIOR APPLICATION NUMBER: 62/450,506
PRIOR FILING DATE: 2017-01-25
NUMBER OF SEQ ID NOS: 800
SEQ ID NO 455
LENGTH: 373
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
NAME/KEY: source
OTHER INFORMATION:/note="Description of Artificial Sequence: Synthetic
polypeptide"
US-17-228-579-455

Query Match 98.3%; Score 1241; DB 22; Length 373; Best Local Similarity 99.2%;  
Matches 248; Conservative 0; Mismatches 2; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 182

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        183 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 242

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 302

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        303 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 362

Qy        241 NCHHHASRVA 250
              | ||||| ||
Db        363 NSHHHASAVA 372


    PNG
    media_image2.png
    212
    871
    media_image2.png
    Greyscale


As in In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008), the specification of the ‘692 patent refers to the cell-targeting molecules disclosed in the international PCT patent application serial number PCT/US2017/065074, which PCT application has been expressly incorporated by reference in its entirety at column 260 of the ‘692 patent. As in In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008), the specification of the ‘692 patent in the last full paragraph of column 125 specifically identifies the cell-targeting molecules of the international PCT patent application serial number PCT/US2017/065074 containing unique amino acid residues including functional group-containing cysteine and lysine in the Shiga toxin effector polypeptide and in the linker indicating that all those cell-targeting molecules were intended to fall within the meaning of the claims. Note that ‘[The specification] may be used to learn the meaning of terms and in interpreting the coverage of a claim’ [Emphasis added]. In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). The international PCT patent application serial number PCT/US2017/065074 is the same international PCT patent application from which the instant application originates. Accordingly, the cell-targeting molecule comprising the S13C-containing SEQ ID NO: 86 or SEQ ID NO: 106 is included within the scope of the ‘692 patent’s claims. See the sequence alignments (A) and (B) below:
(A)
PCT-US17-65074-86
Sequence 86, Application PCTUS1765074
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: SHIGA TOXIN A SUBUNIT EFFECTOR POLYPEPTIDES, SHIGA TOXIN EFFECTOR SCAFFOLDS, AND CELL-TARGETING MOLECULES FOR SITE-SPECIFIC CONJUGATION
CURRENT APPLICATION NUMBER: PCT/US17/65074
CURRENT FILING DATE: 2017-12-07
PRIOR APPLICATION NUMBER: 62/431,036
PRIOR FILING DATE: 2016-12-07
NUMBER OF SEQ ID NOS: 1239
SEQ ID NO: 86
LENGTH: 251
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
NAME/KEY: source
OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
	polypeptide"
PCT-US17-65074-86

Query Match 100%; Score 1260; DB 4; Length 251; Best Local Similarity 100%;  
Matches 251; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 KEFTLDFCTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEFTLDFCTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NSHHHASAVAA 251
              |||||||||||
Db        241 NSHHHASAVAA 251

(B)
PCT-US17-65074-106
Sequence 106, Application PCTUS1765074
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: SHIGA TOXIN A SUBUNIT EFFECTOR POLYPEPTIDES, SHIGA TOXIN EFFECTOR SCAFFOLDS, AND CELL-TARGETING MOLECULES FOR SITE-SPECIFIC
	CONJUGATION
CURRENT APPLICATION NUMBER: PCT/US17/65074
CURRENT FILING DATE: 2017-12-07
PRIOR APPLICATION NUMBER: 62/431,036
PRIOR FILING DATE: 2016-12-07
NUMBER OF SEQ ID NOS: 1239
SEQ ID NO: 106
LENGTH: 251
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
NAME/KEY: source
OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
	polypeptide"
PCT-US17-65074-106

Query Match 100.0%; Score 1258; DB 4; Length 251; Best Local Similarity 100%;  
Matches  251; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 KEFTLDFCTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEFTLDFCTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60

Qy         61 LGRFNNLRLIVERNNLSVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLSVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTADALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTADALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NSHHHASAVAA 251
              |||||||||||
Db        241 NSHHHASAVAA 251

29)	Claims 1, 7-10, 15, 16, 18-25 and 31 are rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims 1-15 of US patent 11,136,395 (of record) in view of Kostova et al. (Bioorg. Medicin. Chem. 23: 7150-7157, 08 October 2015).
	Although the claims at issue are not identical, they are not patentably distinct from each other. The cell-targeting molecule of SEQ ID NO: 128 claimed in the ‘395 patent comprises therein a Shiga toxin effector polypeptide comprising the amino acid sequence of SEQ ID NO: 41 with all of the instantly recited amino acid substitutions and one or more histidine, i.e., residues having a functional group, a VH  and VL-containing scFv capable of specifically binding an extracellular target biomolecule such as a human PD-L1, wherein the scFv is located C-terminal to the Shiga toxin effector polypeptide, a linker therebetween, and a human (heterologous) CD8+ T-cell epitope; and a pharmaceutical composition comprising said molecule and a pharmaceutically acceptable carrier. The Shiga toxin effector polypeptide sequence is fused to the scFv via the lysine-containing EFPKPSTPPGSSGGA linker peptide or SEQ ID NO: 73, i.e., the instantly recited (SEQ ID NO: 761) having a lysine residue therein. See the sequence alignments set forth below. 	
US-17-027-120-41 
Sequence 41, Application US 17027120
Patent No. 11136395
GENERAL INFORMATION
APPLICANT: Molecular Templates, Inc.
TITLE OF INVENTION: PD-L1 BINDING MOLECULES COMPRISING SHIGA TOXIN A SUBUNIT
SCAFFOLDS
CURRENT APPLICATION NUMBER: US 17/027,120
CURRENT FILING DATE: 2020-09-21
PRIOR APPLICATION NUMBER: PCT/US020/051589
PRIOR FILING DATE: 2020-09-18
PRIOR APPLICATION NUMBER: US 63/041,288
PRIOR FILING DATE: 2020-06-19
PRIOR APPLICATION NUMBER: US 62/970,610
PRIOR FILING DATE: 2020-02-05
PRIOR APPLICATION NUMBER: US 62/933,197
PRIOR FILING DATE: 2019-11-08
PRIOR APPLICATION NUMBER: US 62/902,243
PRIOR FILING DATE: 2019-09-18
NUMBER OF SEQ ID NOS: 266
SEQ ID NO: 41
LENGTH: 251
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
OTHER INFORMATION: Shiga toxin effector polypeptide 2
US-17-027-120-41

Query Match 98.3%; Score 1241; DB 4; Length 251;Best Local Similarity 99.2%;  
Matches 248; Conservative 0; Mismatches 2; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NCHHHASRVA 250
              | ||||| ||
Db        241 NSHHHASAVA 250

	The identified claims of the ‘395 patent are silent on the presence of one or more cysteines in the at least 90% identical variant of the Shiga toxin effector polypeptide sequence for conjugating to a heterologous molecule such as auristatin.
However, inserting one or more cysteine residues such as C-terminal cysteine(s) into an art-known Shiga toxin polypeptide was routine and conventional in the art at the time of the invention. For instance, Kostova et al. taught coupling a cell-targeting molecule comprising a Shiga toxin polypeptide to an exogenous (heterologous) molecule such as the cytotoxic agent auristatin via one or more cysteines such as terminal cysteines engineered into the Shiga toxin according to art-established procedures to produce cytotoxic conjugates having strong tumor inhibition activity. See first sentence under section 4.3 on page 7156 and under section 2.5 on page 7153; 4th sentence in left column of page 7151; 1st full sentence in right column of page 7151; and Abstract.
Given the teachings of Kostova et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to have a desired heterologous or exogenous molecule such as a cytotoxic agent or auristatin covalently linked or coupled as recited to the Shiga toxin effector polypeptide sequence of the cell-targeting molecule of the ‘395 patent via one or more cysteines to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring strong tumor inhibition activity or functions to the cell-targeting molecule of the ‘395 patent.
Relevant Art
30)	The prior art made of record and not relied upon currently in any rejection is considered pertinent to Applicants’ disclosure:
		Batisse et al. (Eur. J. Medicinal Chem. 95: 483-491, 28 March 2015) taught genetically engineering a Shiga toxin polypeptide with five C-terminal cysteine residues for conjugating to a heterologous molecule such as the cytotoxic auristatin. See title; Abstract; section 4.3 including the first sentence therein; and first full paragraph of page 484.
Conclusion
31)	No claims are allowed.  
	In the amended claim 14, for clarity, it is suggested that Applicants replace the limitation “an amino acid substitution S8C” with the limitation --the amino acid substitution S8C--.
	In the amended claim 17, for clarity, it is suggested that Applicants replace the limitation “or 106” with the limitation --or SEQ ID NO: 106--.
32)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
33)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
34)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
35)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


November, 2022